office_of_chief_counsel internal_revenue_service memorandum number release date cc psi rbchapman postn-145918-14 uilc date date to mary ann waters senior counsel sb_se division counsel area cc sb rch from paul handleman chief branch office of the associate chief_counsel passthroughs special industries cc psi subject form_4255 and sec_47 rehabilitation credits this chief_counsel_advice responds to your request for assistance dated date this advice may not be used or cited as precedent issue sec_1 what is the correct computation of the increase in tax imposed by sec_50 in the factual situation described below what if any is the adjustment to the carryover of the credit how is that computed and what is the statutory basis for the computation facts on date x a calendar-year taxpayer places property a a qualified_rehabilitated_building qrb and certified_historic_structure in service with respect to which x made qualified_rehabilitation_expenditures qres of dollar_figure the credit determined under sec_47 with respect to property a is dollar_figure none of the credit is disallowed by sec_469 for any year x’s tax_liability limit under sec_38 for is dollar_figure postn-145918-14 x therefore uses dollar_figure of this credit to offset tax for taxable_year and has a carryover of dollar_figure that cannot be used in and is therefore a carryforward to under sec_39 x’s tax_liability limit under sec_38 for is dollar_figure x therefore uses dollar_figure of this credit to offset tax for taxable_year and has a carryforward of dollar_figure to under sec_39 on date x disposes of the property x has no other tax_credits in any taxable_year conclusions the correct computation of the increase in tax imposed by sec_50 in the factual situation presented above is dollar_figure dollar_figure reducing the carryover from dollar_figure to dollar_figure the adjustment to the carryover of the credit is reduced in the amount of law and analysis sec_38 generally allows as a credit against tax in a given taxable_year the sum of the business_credit carryforwards carried to that taxable_year sec_38 the current_year_business_credit sec_38 and the business_credit carrybacks carried to that year sec_38 sec_38 provides that the business_credit includes the investment_credit determined under sec_46 which in turn provides that the investment_credit includes the rehabilitation_credit sec_38 imposes a limit based on tax_liability on the amount of business_credit allowed under sec_38 for a taxable_year sec_39 provides generally for a one-year carryback and sec_39 for a twenty-year carryforward sec_50 provides that under regulations prescribed by the secretary if during any taxable_year investment_credit_property is disposed of or otherwise ceases to be investment_credit_property with respect to the taxpayer before the close of the recapture_period then the tax under chapter for such taxable_year shall be increased by the recapture percentage of the aggregate decrease in the credits allowed under sec_38 for all prior taxable years which would have resulted solely from reducing to zero any credit determined under subpart d sec_38 through with respect to such property sec_50 provides that the recapture percentage is percent for property disposed of within one year reduced by percentage points for each additional year the property is held postn-145918-14 if the property ceases to be investment_credit_property within - the recapture percentage is i one full year after placed_in_service ii one full year after the close of the period described in clause i iii one full year after the close of the period described in clause ii iv one full year after the close of the period described in clause iii v one full year after the close of the period described in clause iv sec_50 provides that in the case of a cessation described in sec_50 the carrybacks and carryforwards under sec_39 shall be adjusted by reason of such cessation sec_50 provides that the increase in tax under sec_50 shall not be treated as a tax imposed by chapter a for purposes of determining the amount of any credit allowable under that chapter as a result available business credits whether from the recapture property or otherwise may not be used to offset the increase in tax under sec_50 the rule in sec_50 was enacted in largely the same form as sec_47 by the economic recovery tax of erta publaw_97_34 when recapture rules were developed for property subject_to the accelerated_cost_recovery_system acrs for property placed_in_service before the effective date of erta and for non- recovery_property placed_in_service thereafter the increase in tax was computed under sec_47 sec_47 was recodified as sec_50 by the revenue reconciliation act of publaw_101_508 a which applies to all investment_credit_property placed_in_service after date the unambiguous language of sec_50 requires the following mechanical computational steps first the statute requires computation of the aggregate decrease in the credits allowed under sec_38 for all prior taxable years which would have resulted solely from reducing to zero any credit determined under subpart e with respect to the recapture property the computation of this aggregate decrease requires three steps a compute the amount of credits that were actually allowed under sec_38 in all taxable years prior to the recapture_year b recompute the amount of credits that would have been allowed under sec_38 in all taxable years prior to the recapture_year had postn-145918-14 there been no credit determined from the recapture property and c subtract the amount in step b from the amount in step a this difference is the aggregate decrease in the credits allowed under sec_38 for all prior taxable years which would have resulted solely from reducing to zero any credit determined under this subpart with respect to such property the aggregate decrease second once the aggregate decrease is determined sec_50 requires the aggregate decrease be multiplied by the recapture percentage the product of this multiplication is the increase in tax required by sec_50 issue what is the correct computation of the increase in tax imposed by sec_50 in the factual situation presented above applying the mechanical computational rules of sec_50 to the factual situation you asked about results in an increase in tax of dollar_figure sec_50 requires the computation of the aggregate decrease in the credits allowed under sec_38 for all prior taxable years which would have resulted solely from reducing to zero any credit determined under this subpart with respect to property disposed of during the recapture_period the increase in tax is the product of the aggregate decrease and the recapture percentage although the rules for computing the increase in tax under sec_50 differ considerably from the rules under former sec_47 the identical phrase aggregate decrease in the credits allowed under sec_38 for all prior taxable years appears in paragraphs and of sec_50 and also appeared in paragraphs and of former sec_47 sec_1_47-1 promulgated under former sec_47 provides that the aggregate decrease is the total decrease in each prior taxable_year in the credits allowed for the credit_year and any other taxable_year affected by the reduction in credit earned for the credit_year the distinction between credit earned and credits allowed implies that the aggregate decrease measures the difference in credits used to offset tax_liability with and without the relevant hypothetical condition the regulations also provide examples of how to compute the hypothetical aggregate decrease in the credits allowed under sec_38 for all prior taxable years in sec_1 d example the taxpayer earned credits of dollar_figure dollar_figure for each of three properties and was allowed a credit of dollar_figure against its liability for tax dollar_figure against tax and dollar_figure against tax the taxpayer disposed of one of the three properties three years and eleven months after placing it in service due to the disposition the example recomputes the qualified_investment for that property to be zero and the credit earned to be dollar_figure of which the taxpayer would have used dollar_figure for dollar_figure for and dollar_figure for the aggregate decrease the difference postn-145918-14 between credits actually allowed in all prior years and the credits that would have been allowed in those prior years is dollar_figure in example the taxpayer earned an investment_credit of dollar_figure for which was allowed in full for in the taxpayer earned an investment_credit of dollar_figure but had no tax_liability in the taxpayer earned an investment_credit of dollar_figure but had no tax_liability in its liability for tax was dollar_figure and its credit earned was zero in a little over three years after placing the credit property in service the taxpayer sold the property the example recomputes the qualified_investment for the property to be zero and the taxpayer’s recomputed credit earned for to be zero the example states if such zero recomputed credit earned had been taken into account in place of the dollar_figure original credit earned the entire dollar_figure unused_credit from including the dollar_figure portion which was originally allowed as a credit for and the dollar_figure unused_credit for would have been allowed as investment_credit carrybacks against x corporation's liability for tax of dollar_figure for therefore the example concludes that the aggregate decrease and therefore the increase in tax under former sec_47 is the dollar_figure aggregate reduction in the credits allowed by sec_38 for the taxable years and that is dollar_figure credit allowed minus dollar_figure which would have been allowed example sec_3 and make clear that the aggregate decrease in the recapture rules is the excess of i the total amount by which the credits allowable under sec_38 were actually allowed to reduce tax_liability for all prior taxable years over ii the total amount by which the credits allowable under sec_38 would have been allowed to reduce tax_liability for all prior taxable years had the hypothetical condition stated in the phrase beginning which would have resulted obtained the examples under sec_1_47-1 reflect the same meaning of the aggregate decrease as does revrul_72_221 1972_1_cb_15 the hypothetical condition required in sec_50 is to reduce to zero the credit determined under subpart e with respect to the investment_credit_property disposed of within the recapture_period or that otherwise ceases to be investment_credit_property if in the example you have asked about the credit determined under sec_47 with respect to property a were reduced to zero the amount of credits used to reduce tax_liability for would be zero the amount of credits used to reduce tax_liability for would likewise be zero postn-145918-14 in your example taxpayer x was actually allowed under sec_38 rehabilitation credits that reduced tax_liability in the amount of dollar_figure for taxable_year and dollar_figure for taxable_year reducing to zero the credit determined under sec_47 for the recapture property the decrease in the amount of credits used to reduce tax_liability for would be dollar_figure and the decrease in the amount of credits used to reduce tax_liability for would be dollar_figure the aggregate decrease in the amount of credits used to reduce tax_liability for all taxable years prior to the year of disposition would therefore be dollar_figure the increase in tax is the product of the aggregate decrease and the recapture percentage because the period of time between when property a was placed_in_service and when property a was disposed of was greater than two but less than three full years the recapture percentage is percent therefore the increase in tax mandated by sec_50 is percent of dollar_figure or dollar_figure if in the situation you have described taxpayer x had carryovers under sec_39 other than the rehabilitation_credit determined with respect to the property disposed of those amounts might be taken into account in computing the aggregate decrease described in sec_50 consider for example the same facts you have described except that taxpayer x had earned a low-income_housing_credit under sec_42 in in the amount of dollar_figure which the taxpayer had never used to reduce tax_liability reducing to zero the credit determined under sec_47 for the recapture property the decrease in the amount of credits used to reduce tax_liability for would be dollar_figure because taxpayer x would have been able to use as a replacement for the rehabilitation_credit hypothetically reduced to zero the dollar_figure low-income_housing_credit to reduce tax_liability assuming no recapture with respect to the low-income_housing_credit and the decrease in the amount of credits used to reduce tax_liability for would be dollar_figure the aggregate decrease in the amount of credits used to reduce tax_liability for all taxable years prior to the year of disposition would therefore be dollar_figure and the increase in tax would be dollar_figure because both the rehabilitation_credit and the low- income housing_credit are specified_credits under sec_38 and viii this result would obtain whether or not and to whatever extent the limitation in sec_38 might otherwise have applied however if the replacement credit were not a specified credit then taxpayer x would have to separately compute the amount that would have replaced the rehabilitation_credit in taking into account the limitation in sec_38 issue what if any is the adjustment to the carryover of the credit how is that computed and what is the statutory basis for the computation postn-145918-14 sec_50 provides that in the case of a cessation described in sec_50 the carrybacks and carryforwards under sec_39 shall be adjusted by reason of such cessation under sec_50 x’s credit carryforward is reduced by percent of dollar_figure or dollar_figure to dollar_figure unlike sec_50 which provides specific and mechanical rules for computing the increase in tax sec_50 says merely that carryforwards and carrybacks under sec_39 shall be adjusted if in the example you have asked about taxpayer x had used all dollar_figure of credits to reduce tax_liability x would have an increase in tax of dollar_figure and would retain the benefit of dollar_figure of credits assuming as we do that congress intended that the taxpayer retain the eventual benefit of the same amount of credits based on principles of horizontal_equity the only way to accomplish parity given the strict rule_of sec_50 is to reduce the carryforwards and carrybacks under sec_39 by the same percentage used to compute the sec_50 increase in tax therefore where sec_50 mandates that taxpayer x repay dollar_figure of dollar_figure credits previously allowed against tax thus effectively retaining the benefit of only dollar_figure of previously allowed credits permitting taxpayer x to retain dollar_figure of carryovers produces parity by leaving the taxpayer in effect with dollar_figure of allowable credits dollar_figure of which has already been used and dollar_figure of which has yet to be used taxpayer x may use this dollar_figure credit_amount against the tax_imposed_by_chapter_1 for or thereafter if in the factual scenario you have asked about taxpayer x had tax_liability under sec_1 or sec_11 for in the amount of dollar_figure taxpayer x would be able to use dollar_figure of the credit under sec_38 after applying the limitation under sec_38 please call robert chapman if you have any further questions former sec_47 as in effect until and applicable with respect to property placed_in_service after date only to property other than recovery_property as that term was then defined in former sec_168 provided that if in any taxable_year property was disposed of or otherwise ceased to be sec_38 property before the close of the estimated_useful_life the taxpayer used to compute the investment_credit then there was an increase in tax former sec_47 defined the increase in tax as an amount equal to the aggregate decrease in the investment_credit allowed for all prior years that would have resulted solely from substituting in determining qualified_investment the actual_useful_life of the property for the estimated_useful_life used to compute the investment_credit for this purpose the actual_useful_life of the property was the period beginning when it was placed_in_service and ending when it was disposed of or otherwise ceased to be sec_38 property computing the increase in tax under former sec_47 required the following steps first the statute required a determination of the period of time between the placed-in-service date and the disposition or other cessation this period or the actual_useful_life would determine the applicable_percentage under former sec_46 which provided for the following applicable percentages postn-145918-14 if the useful_life is - years or more but less than years years or more but less than years years or more the applicable_percentage is - the basis of the sec_38 property was multiplied by the applicable_percentage to determine the qualified_investment as defined in sec_46 the qualified_investment was then multiplied by the credit percentage to derive the amount of the recomputed credit earned the amount of sec_38 credits that would have been used to reduce tax_liability in all prior years taking into account the recomputed credit was subtracted from the amount of sec_38 credits that were actually used to reduce tax_liability in all prior years the difference the aggregate decrease was the increase in tax in regulations were proposed that would have limited sec_1_47-1 to non-recovery property special rules for recovery_property were contemplated to be included in sec_1_47-1 which was reserved in the proposed regulation fed reg date these regulations were never finalized
